EXHIBIT 10.2

 

MONTPELIER RE HOLDINGS LTD.

 

2012

 

RESTRICTED SHARE UNIT
AWARD AGREEMENT

 

This Award Agreement (the “Award Agreement”) is made and entered into as of [·],
2012 between Montpelier Re Holdings Ltd. (the “Company”) and [EMPLOYEE’S FULL
NAME] (the “Participant”).

 

The Company hereby grants to the Participant an incentive award (the “Award”) on
the terms and conditions as set forth in this Award Agreement and in the
Company’s 2007 Long-Term Incentive Plan (the “2007 Plan”).

 

In accordance with this grant, and as a condition thereto, the Company and the
Participant agree as follows:

 

SECTION 1.        Restricted Share Units.  Participant is hereby eligible to
receive [INSERT NUMBER] Restricted Share Units (“RSUs”) at “target” for the
four-year performance cycle beginning January 1, 2012.  As soon as reasonably
practicable following the Company’s announcement of its 2012 annual results (the
“Announcement Date”), the actual number of RSUs to be awarded shall be
calculated with reference to the Company’s fully converted book value per share
during 2012 (the “Performance Period”) and shall represent an award of RSUs of
between 0% and 200% of such target RSUs; provided, that such number shall be
adjusted by the Compensation and Nominating Committee (the “Committee”) in
accordance with Section 11 of the 2007 Plan upon the occurrence of any of the
events set forth therein.  The actual number of RSUs awarded to the Participant
is further subject to adjustment in the discretion of [the Company’s Chief
Executive Officer and](1) the Committee based upon the Participant’s performance
during the Performance Period.

 

SECTION 2.        Nature of Award.  Each RSU represents the opportunity to
receive either (a) an amount in cash equal to the Fair Market Value (determined
as of the applicable Valuation Date) of a share of common stock of the Company,
par value 1/6 cents per share (“Shares”), or (b) in the event that Shares have
been authorized for issuance pursuant to a long-term incentive plan that is
approved by the Company’s shareholders after the date hereof (the “New Plan”), a
Share issued pursuant to the New Plan, in the sole discretion of the Company, in
either case, as are earned in accordance with Section 3, 4 or 5 of this Award
Agreement.

 

SECTION 3.        Vesting.  Subject to the Participant remaining actively
employed in good standing (as determined by the Committee in its sole
discretion) through the Announcement Date, twenty-five percent (25%) of the RSUs
awarded pursuant to Section 1 above shall vest at midnight as of December 31,
2012, and, subject to the

 

--------------------------------------------------------------------------------

(1)  Note to Form:  To be included only with respect to awards for employees who
are not Section 16 officers.

 

--------------------------------------------------------------------------------


 

Participant remaining actively employed in good standing (as determined by the
Committee in its sole discretion) through the applicable Vesting Date (as
defined below), the remaining RSUs awarded pursuant to Section 1 above shall
vest in three (3) equal tranches at midnight as of December 15, 2013,
December 15, 2014 and December 15, 2015, respectively (each of the three
preceding dates, a “Vesting Date”).  Settlement either in the form of cash or
Shares shall be delivered by the Company to the Participant in satisfaction of
the Award as soon as reasonably practicable following the Announcement Date and
each subsequent Vesting Date, but in no event later than the last day of the
calendar quarter in which the Announcement Date or the Vesting Date, as
applicable, falls.

 

SECTION 4.        Termination of Employment.  Except as set forth in Section 5
below, and unless otherwise determined by the Committee:

 

(a)           if, at any time on or prior to the Announcement Date, (i) the
Participant’s employment with the Company or a subsidiary terminates for any
reason, (ii) the Company or a subsidiary, as applicable, provides the
Participant with notice of its intent to terminate the Participant’s employment
or (iii) the Participant provides the Company or a subsidiary, as applicable,
with notice of his or her intent to terminate employment, no RSUs shall be
awarded pursuant to Section 1 above, and the Participant’s rights pursuant to
this Award Agreement shall automatically terminate.

 

(b)           if the Participant’s employment with the Company or one of its
subsidiaries is terminated at any time following the Announcement Date and prior
to the date upon which all RSUs awarded pursuant to Section 1 above are fully
vested pursuant to Section 3 above (the “Final Vesting Date”):

 

(i) for any reason other than termination by the Company or one of its
subsidiaries for Cause, then all RSUs awarded pursuant to Section 1 above that
are unvested at the date of such termination shall be forfeited; or

 

(ii) by the Company or one of its subsidiaries for Cause, then all RSUs awarded
pursuant to Section 1 above, whether vested or unvested at the date of such
termination, shall be forfeited.

 

(c)           if the Company or one of its subsidiaries provides the Participant
with notice of its intent to terminate the Participant’s employment at any time
following the Announcement Date and prior to the Final Vesting Date, then all
RSUs awarded pursuant to Section 1 above that are unvested at the date notice is
given shall be forfeited, and the Participant shall cease vesting in RSUs
awarded pursuant to Section 1 above for the duration of his or her employment.

 

(d)           if the Participant provides the Company or one of its subsidiaries
with notice of his or her intent to terminate employment at any time following
the Announcement Date and prior to the Final Vesting Date, then all RSUs awarded
pursuant to Section 1 above, whether vested or unvested at the date notice is
given, shall be forfeited.

 

For purposes of the 2007 Plan, the New Plan and this Award Agreement, a transfer
of employment from the Company to any subsidiary of the Company or vice versa,
or from one subsidiary to another, shall not be considered a termination of
employment.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.        Change in Control.  Notwithstanding the provisions of
Sections 3 and 4 above, if within twenty-four (24) months following the
occurrence of a Change in Control, there is a Termination of Employment:

 

(a)           (i) by the Company or one of its subsidiaries without Cause or due
to Company-mandated (or subsidiary-mandated, as applicable) retirement, (ii) on
account of death or Disability or (iii) by the Participant on account of a
Constructive Termination, then upon such termination, all outstanding RSUs
awarded pursuant to Section 1 above shall vest in full; provided, however, that
in the event that the Change in Control occurs prior to the Announcement Date,
the number of RSUs awarded pursuant to Section 1 above that shall be deemed to
be outstanding for this purpose shall be equal to the greater of (x) the number
of RSUs determined as set forth in Section 1 above, determined using the
Company’s performance during the actual quarters completed in the Performance
Period prior to the Change in Control, as determined by the Committee (which,
for this purpose, shall mean the Committee comprised of members of the Board
immediately prior to the Change in Control), and (y) the target number of RSUs. 
Settlement, either in the form of cash or Shares, shall be delivered to the
Participant by the Company as soon as reasonably practicable after such
termination but not later than March 15 of the year following the year of
vesting;

 

(b)           by the Participant other than on account of a Constructive
Termination, then all RSUs awarded pursuant to Section 1 above that are unvested
at the date of termination shall be forfeited, and settlement either in the form
of cash or Shares with respect to any RSUs awarded pursuant to Section 1 above
that are vested at the date of termination shall be delivered to the Participant
by the Company as soon as reasonably practicable after such termination but not
later than March 15 of the year following the year of vesting; or

 

(c)           by the Company or one of its subsidiaries for Cause, then all RSUs
awarded pursuant to Section 1 above, whether vested or unvested at the date of
termination, shall be forfeited.

 

SECTION 6.        Tax Withholding.  The Participant may elect to satisfy, in
whole or in part, any liability for withholding taxes and social security (or
similar) liabilities required under applicable law to be withheld in respect of
the Award either by (a) having the Company withhold from the number of Shares,
if any, issued to the Participant pursuant to the RSUs awarded pursuant to
Section 1 above a number of Shares having an aggregate Fair Market Value equal
to such withholding liability, (b) having the Company withhold from the cash, if
any, otherwise payable to the Participant pursuant to the RSUs awarded pursuant
to Section 1 above, an amount in cash equal to such withholding liability or
(c) making a cash payment to the Company equal to the amount of such withholding
liability; provided, however, that in the event that the Participant elects to
make a cash payment, the Company reserves the right to retain any Shares until
the Participant has delivered the full amount of such cash payment to the
Company.

 

SECTION 7.        No Rights as a Shareholder.  The Participant shall have no
rights as a shareholder with respect to any Shares underlying the Award until
and unless the Participant’s name is entered in the Company’s Register of
Members as the holder of such Shares and a Share certificate is issued to the
Participant upon payment with respect to the Award.  Except as otherwise
provided in Section 11 of the 2007 Plan or Section 8 below, no adjustments shall
be made for dividends or distributions (whether

 

3

--------------------------------------------------------------------------------


 

ordinary or extraordinary, and whether in cash, Shares, other securities or
other property) on, or other events relating to, Shares underlying the RSUs
awarded pursuant to Section 1 above for which the record date is prior to the
date such Shares, if any, are delivered.

 

SECTION 8.        Dividend Equivalents. To the extent ordinary cash dividends
are paid on Shares during the Performance Period, the Participant shall be
entitled to receive, within ninety (90) days following the Announcement Date, a
cash payment equivalent to the cash dividends that would have been paid during
the Performance Period on the number of Shares underlying the RSUs awarded
pursuant to Section 1 above; provided, that the Participant remains actively
employed in good standing (as determined by the Committee in its sole
discretion) at the dividend equivalent payment date.  To the extent ordinary
cash dividends are paid on Shares with respect to the period commencing on
January 1, 2013 and ending on the Final Vesting Date, the Participant shall be
entitled to receive, within ninety (90) days following the respective payment
dates of such dividends (subject to the Participant’s continued active
employment in good standing (as determined by the Committee in its sole
discretion) at the relevant dividend equivalent payment date), a cash payment
equivalent to the cash dividends paid on the number of Shares underlying the
unvested RSUs awarded pursuant to Section 1 above on such dividend equivalent
payment date.  Payments made pursuant to this Section 8 shall be in the form of
ordinary compensation.

 

SECTION 9.        Transferability.  In accordance with Section 14 of the 2007
Plan, the Participant may designate a beneficiary or beneficiaries to receive
any cash or property to which he or she may be entitled in respect of the Award
in the event of his or her death on a form to be provided by the Committee. 
Except as otherwise provided herein or in Section 14 of the 2007 Plan,
(a) neither the Award nor any right hereunder shall be assignable or
transferable by the Participant, other than by will or the laws of descent and
distribution, (b) neither the Award nor any right hereunder may be pledged,
attached or otherwise encumbered other than in favor of the Company and (c) any
purported pledge, attachment or encumbrance thereof other than in favor of the
Company shall be void and unenforceable against the Company or any subsidiary or
affiliate.  All terms and conditions of the 2007 Plan, the New Plan and this
Award Agreement, including but not limited to any applicable vesting conditions,
shall be binding upon any permitted successors and assigns.

 

SECTION 10.      Ratification of Actions.  By accepting the Award, the
Participant and each person claiming under or through him or her shall be
conclusively deemed to have indicated such person’s acceptance and ratification
of, and consent to, any action taken under the 2007 Plan or the Award by the
Company, the Board or the Committee.  Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the 2007 Plan or the Award shall be within the sole and
plenary discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including the Company, any affiliate,
the Participant, any holder or beneficiary of the Award and any shareholder. 
Furthermore, in the event that the New Plan becomes effective, from and after
the effective date of the New Plan, the preceding sentences shall be deemed to
reference the New Plan rather than the 2007 Plan with respect to any RSUs
awarded pursuant to Section 1 above that are outstanding on the effective date
of the New Plan.  In the event of any conflict between any provision of the 2007
Plan or the New Plan, as applicable,

 

4

--------------------------------------------------------------------------------


 

and this Award Agreement, the terms and provisions of the 2007 Plan or the New
Plan, as applicable, shall control.

 

SECTION 11.      Notices.  Any notice hereunder to the Company shall be
addressed to its office, Montpelier House, 94 Pitts Bay Road, Hamilton HM08,
Bermuda; Attention: Corporate Secretary, and any notice hereunder to the
Participant shall be addressed to him or her at the address specified in the
Company’s records, subject to the right of either party to designate at any time
hereafter in writing some other address.

 

SECTION 12.      Definitions.  Capitalized terms not otherwise defined herein
shall have the meanings as used or defined in the 2007 Plan.

 

SECTION 13.      Governing Law and Severability.  The validity, construction and
effect of this Award Agreement shall be determined in accordance with the laws
of Bermuda, without giving effect to the conflict of laws provisions thereof. 
If any provision of this Award Agreement is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Award Agreement, such provision shall be
construed or deemed stricken as to such jurisdiction, and the remainder of this
Award Agreement shall remain in full force and effect.

 

SECTION 14.      No Right to Employment.  The grant of the Award shall not be
construed as giving the Participant the right to be retained as an employee,
director or consultant.  The rights and obligations of the Participant or any
individual under the terms of his office, employment or consultancy with the
Company or any past or present affiliate shall not be affected by his
participation in the Plan and the Plan (and/or the Award Agreement) shall not
form part of any contract of employment or consultancy agreement between the
individual and any such company.  An employee, non-employee director or
consultant shall have no right to be granted an Award under the Plan.  Further,
the Company or any subsidiary may at any time dismiss the Participant from
employment or discontinue any directorship or consulting relationship, free from
any liability or any claim under the 2007 Plan, the New Plan or this Award
Agreement, unless otherwise expressly provided in the 2007 Plan, the New Plan or
herein.

 

SECTION 15.      Data Collection and Processing.  By participating in the Plan,
the Participant consents to the collection, processing, transmission and storage
by the Company, in any form whatsoever, of any data of a professional or
personal nature which is necessary for the purposes of introducing and
administering the Plan.  The Company may share such information with any past or
present affiliate, the trustee of the Company’s employee benefit trust (if
applicable), its registrars, brokers, other third party administrator or any
person who acquires the company on a Change of Control or who acquires the
undertaking or part-undertaking which employs the Participant, whether within or
outside of the European Economic Area.

 

5

--------------------------------------------------------------------------------


 

SECTION 16.      [Clawback Policy.(2)  The Award shall be subject to the policy
adopted by the Company relating to the recovery of compensation granted, paid,
delivered, awarded or otherwise provided to the Participant by the Company or
any of its subsidiaries or affiliates, as such policy is in effect on the date
hereof, or, solely to the extent necessary to address the requirements of
applicable law (including Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, as codified in Section 10D of the Exchange Act,
Section 304 of the Sarbanes-Oxley Act of 2002 or any other applicable law), as
may be amended from time to time (the “Clawback Policy”), to the extent provided
by such policy.  A copy of the Clawback Policy, as currently in effect on the
date hereof, has been attached hereto as Appendix A.  The Committee may take all
actions with respect to the Award, whether vested or unvested, consistent with
the Clawback Policy, including but not limited to the rescission, modification
or cancelation of the Award and recovery of amounts previously paid or awarded
pursuant to the Award.  By accepting the Award, the Participant and each Person
claiming under or through him or her shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, the
Clawback Policy with respect to the Award.  This Section 16 shall not be the
Company’s exclusive remedy with respect to such matters.]

 

SECTION 17       Dispute Resolution.  (a)  Mediation and Arbitration.  If a
dispute arises out of or relates to this Award Agreement or the breach hereof,
and if the dispute cannot be settled through negotiation, such dispute shall be
resolved in accordance with Section 13 of the 2007 Plan.

 

(b)           Waiver of a Jury Trial.  The Participant hereby waives, to the
fullest extent permitted by applicable law, any right he or she may have to a
trial by jury in respect to any litigation directly or indirectly arising out
of, under or in connection with this Award Agreement, the 2007 Plan or the New
Plan.

 

(c)           Confidentiality.  The Participant hereby agrees to keep
confidential the existence of, and any information concerning, a dispute
described in this Section 17, except that he or she may disclose information
concerning such dispute to the mediator, arbitrator or other body that is
considering such dispute in accordance with Section 13 of the 2007 Plan or to
his or her legal counsel (provided that such counsel agrees not to disclose any
such information other than as necessary to the prosecution or defense of the
dispute).

 

SECTION 18       Amendment of this Award Agreement.  The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 19 below or as deemed
necessary by the Committee in order to comply with applicable law, tax rules,
stock exchange rules or accounting rules, any such waiver, amendment,
alteration, suspension, discontinuance, cancelation or termination that would
materially and adversely impair the rights of the Participant (or any holder or
beneficiary of the Award) under this Award Agreement shall not to that extent be
effective without the consent of the Participant (or, as applicable, such holder
or beneficiary).

 

--------------------------------------------------------------------------------

(2)  Note to Form:  To be included only with respect to awards for employees who
are Section 16 officers.

 

6

--------------------------------------------------------------------------------


 

SECTION 19       Section 409A of the Code.  It is intended that the RSUs awarded
pursuant to Section 1 above shall be exempt from Sections 409A and 457A of the
Code pursuant to the “short-term deferral” rule applicable to each such section,
as set forth in the regulations or other guidance published by the IRS
thereunder.  Notwithstanding any provision of this Award Agreement to the
contrary, in light of the uncertainty with respect to the proper application of
Sections 409A and 457A of the Code, the Company reserves the right to make
amendments to the Award as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Sections 409A and 457A of the Code.  In
any case, the Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Participant
or for the Participant’s account in connection with the Award (including any
taxes and penalties under Sections 409A and 457A of the Code), and neither the
Company nor any of its subsidiaries shall have any obligation to indemnify or
otherwise hold the Participant harmless from any or all of such taxes or
penalties.

 

SECTION 20       Headings and Construction.  Headings are given to the sections
of this Award Agreement solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision herein.  Whenever the
words “include”, “includes” or “including” are used in this Award Agreement,
they shall be deemed to be followed by the words “but not limited to”.

 

SECTION 21       Consents.  The Participant’s rights in respect of the Award are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, the Participant’s consenting to the Company’s
supplying to any third-party recordkeeper of the 2007 Plan or the New Plan such
personal information as the Committee deems advisable to administer the Plan).

 

SECTION 22.      Counterparts. This Award Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which taken together will constitute one and the same instrument,
notwithstanding that all parties have not signed the same counterpart, and
delivery of the signatures provided for below by facsimile, e-mail of scanned
images in PDF format or other electronic transmission may be relied upon, and
will have the same force and effect, as the originals of such signatures.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be duly
executed as of the date first written above.

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

by:

 

 

 

Name:

[NAME]

 

 

Title:

[TITLE]

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

by:

 

 

 

Name:

[EMPLOYEE’S FULL NAME]

 

 

Title:

[TITLE]

 

 

[Note: For Section 16 Officers the Clawback Policy will be added as an Appendix
to this Agreement.]

 

8

--------------------------------------------------------------------------------